DETAILED ACTION
Claims 1-8 are pending and under consideration on the merits.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Rejections
Claims 1-8 were previously indicated free of the prior art.  New grounds of rejection under 35 USC 103, however, were necessitated by the amendment filed 9/7/21 as detailed below.
The double patenting rejections are withdrawn in view of the filing and approval of terminal disclaimers.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 1-6 and 8 are rejected under 35 U.S.C. 103(a) as unpatentable over Bru et al. (US Pat. No. 5,437,874; of record) in view of Delmas et al. (US Pat. Pub. 2004/0265380; of record) and Yamamoto et al. (US Pat. No. 5,756,123; of record).
As to claims 1-6 and 8, Bru discloses a non-effervescent solid medicinal pharmaceutical composition in the form of a powder comprising acetylsalicylic acid (a “moisture sensitive active ingredient” capable of inducing a therapeutic or preventative effect) (Abstract and column 1, 1st-2nd paragraphs) and an internal dehydrating agent (“drying agent”) to stabilize the composition, wherein the drying agent may be magnesium citrate (column 2, last paragraph through column 3, 3rd paragraph).  Example 5 discloses an embodiment wherein the drying agent is present in the amount of 6.3%.  Bru teaches in Example 5 an embodiment wherein the acetylsalicylic acid is present in the amount of 23%, which is within the range of claim 1.  Bru additionally teaches that the tablet may comprise a lubricant (column 4, 1st and 7th paragraphs).
Regarding claim 8, Bru teaches that the ingredients of the formulation may be dry granulated together (column 4, lines 42-45 and paragraph bridging columns 4-5).  
As to claims 1-6, Bru does not further expressly disclose that the drying agent is trimagnesium dicitrate as recited by claim 1, or that the lubricant is stearic acid as recited by claims 4-5, that the concentrations of the drying agent, moisture sensitive 
 Delmas discloses a solid medicinal in the form of a tablet comprising an active ingredient capable of inducing a therapeutic and/or preventative effect (paragraphs 10-12 and 30-33).  The tablet may further comprise an internal dehydrating agent such as anhydrous trimagnesium dicitrate (paragraphs 18, 22, and 56).  Delmas further teaches that the tablet granules are formed in the absence of water under a humidity-controlled atmosphere with optional drying (paragraphs 14 and 129).  Delmas also teaches that a lubricant is present, and in an amount of 0.2-20 parts per thousand (paragraph 85).  An amount of 20 parts per thousand would be 2%, which is within the range recited by claims 5-6.  The lubricant may be stearic acid (paragraph 84).
Yamamoto discloses a capsule shell for a pharmaceutical composition comprising hydroxypropylmethyl cellulose, and teaches that such a shell provides disintegrating ability equivalent to gelatin shells and which advantageously does not degrade under any conditions (Abstract and column 2, 4-th-5th full paragraphs).
As to claims 1-6 and 8, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the powder formulation of Bru by 1) forming a single dosage unit by incorporating the powder into a capsule shell comprising HPMC, since Yamamoto expressly teaches such a shell as suitable for use in encapsulating a pharmaceutical composition while providing advantages over a shell made from gelatin, 2) selecting stearic acid as the type of lubricant, since Delmas MPEP 2144.06.  The Examiner notes that an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)), 2)   The resulting composition will stabilize the moisture sensitive agent against hydrolysis and to possess the relative equilibrium moisture content recited by claims 1 and 3 as it comprises the same ingredients in the same amounts and is made under a humidity-controlled atmosphere.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  It further would have been prima facie obvious to optimize the amounts of trimagnesium dicitrate, acetylsalicylic acid, microcrystalline cellulose, silica, and stearic acid to arrive at the amounts recited by claims 1-2 and 4-6, since the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Claim 7 is rejected under 35 U.S.C. 103(a) as unpatentable over Bru et al. (US Pat. No. 5,437,874) in view of Delmas et al. (US Pat. Pub. 2004/0265380), and Yamamoto et al. (US Pat. No. 5,756,123) as applied to claims 1-6 and 8 above, and further in view of Flother et al. (WO 96/07601; of record).
The teachings of Bru, Delmas, and Yamamoto are relied upon as discussed above, but they do not further expressly disclose that the solid medicinal form is packaged together with an external drying agent in a tight packaging that is substantially impermeable to water.
Flother discloses a substantially water impermeable blister package for moisture sensitive pharmaceutical preparations comprising cavities for the active and a separate 
As to claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the tablet of Bru, Delmas, and Yamamoto, as combined supra by packaging them into a packaging material that comprises a tight water impermeable layer and an external drying agent in order to further protect the moisture sensitive acetylsalicylic acid from water, since Flother expressly suggests packaging moisture sensitive active drugs in a package comprising a water impermeable layer and an external agent in order to provide protection from moisture.
Response to Applicant’s Arguments
Applicant requests a notice of allowance in view of the filing of terminal disclaimers.
	In response, the previous Office Action dated 3/4/21 stated that all pending claims were free of the prior art for reasons advanced by Applicant submitted on 3/17/21 in the related application 12/441,629.  Specifically, “[t]he prior art does not teach or suggest, however, the incorporation of the high amounts of trimagnesium dicitrate recited by the claims into a filling for an HPMC capsule as claimed, wherein the capsule possesses the low drying loss recited by the claims.”  Therefore, the reasons for allowance were explicitly linked to the combination of high amounts of trimagnesium dicitrate in the composition combined with the low drying loss of 0.5-2.5% of the capsule (which is essentially a measure of the water content of the capsule).  
	The amendment filed 9/07/21, however, substantially broadens base claim 1 to recite that the drying loss is “at most 6%,” such that the stated reason for allowability of 
	Applicant previously argued in the remarks submitted on 3/17/21 in the related application 12/441,629 as follows:

    PNG
    media_image1.png
    567
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    727
    media_image3.png
    Greyscale

Therefore, in the related case 12/441,629 Applicant submitted evidence establishing that HPMC capsule industry lots typically have a moisture content of about 6%, and successfully argued for the patentability of the claims on the grounds that they were limited to medicinal forms wherein the drying loss of the HPMC capsule is only 
As discussed above, the Office previously indicated that the present claims also were free of the prior art due to the high levels of the strong drying agent trimagnesium dictrate combined with the resulting low drying loss range recited by base claim 1, which was the same range recited by the related application.  Claim 1, however, has now been broadened to recite a drying loss of “at most 6%,” which is the same amount Applicant previously argued was “typical” for HPMC capsules.  Consequently, the argument that the water content of the HPMC capsule was so low relative to typical HPMC capsules that the skilled artisan would not have expected it to be capable of use is no longer applicable or persuasive with respect to the present claims as amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Garen Gotfredson/
Examiner, Art Unit 1619

 
 





/Patricia Duffy/Primary Examiner, Art Unit 1645